      4:19-cv-02799-SAL          Date Filed 05/29/20       Entry Number 25        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Charles Ray Thomas, II,               )                C/A No. 4:19-cv-2799-SAL
                                      )
                           Plaintiff, )
                                      )
v.                                    )                OPINION & ORDER
                                      )
Fairway Independent Mortgage,         )
                                      )
                           Defendant. )
___________________________________ )

   This matter is before the court for review of the May 5, 2020 Report and Recommendation of

United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). In the Report,

the Magistrate Judge recommends granting Defendant’s motion to dismiss, ECF No. 8, and

dismissing the case in its entirety. [ECF No. 22.] Plaintiff was advised of his right to file

objections to the Report. Id. No party filed objections to the Report, however, and the time for

response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                  1
      4:19-cv-02799-SAL        Date Filed 05/29/20      Entry Number 25       Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 22,

and incorporates the Report by reference herein. Accordingly, Defendant’s motion to dismiss, ECF

No. 8, is GRANTED, and the case is dismissed in its entirety. All other pending motions are

hereby DENIED as MOOT.

   IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon______________
                                                            United States District Judge
May 29, 2020
Florence, South Carolina




                                                2
